DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2018/0337738 hereinafter Wen). 
As to claim 1, Wen discloses in Figs. 1-8, 1. An over-the-air measurement system (200 as shown in Fig. 2, also paras 0049) for performing over-the-air measurements on a device under test (10 as shown in Fig. 2), said measurement system comprising a measurement device, said measurement device further comprising: several measurement antennas (54-0-54-n as shown in Fig. 2); several waveguides (portions coupling the antennas to 230 as shown in Fig. 2), wherein at least one waveguide is assigned to each measurement antenna (54-0-54-n as shown in Fig. 2); several waveguide-to-cable adapters (230 as shown in Fig 2); and a positioning unit (250 as shown in Fig. 2, also paras 0049) assigned to said measurement antennas, , and wherein said positioning unit (250 as shown in Fig. 2, also paras 0049) is 
Wen discloses in Figs. 2 all of the limitations except for wherein the number of said waveguide-to-cable adapters is at least identical to the number of said measurement antennas. It would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that wherein the number of said waveguide-to-cable adapters is at least identical to the number of said measurement antennas since it was known in the art that for easily to controlling during testing the DUT.
As to claim 2, Wen discloses in Figs 2, wherein said positioning unit (250 as shown in Fig. 2, also paras 0049) is configured to move all measurement antennas (54-0-54-n as shown in Fig. 2) simultaneously such that, in an operation position, one of said measurement antennas (54-0-54-n as shown in Fig. 2) is connected via said at least one waveguide with at least one of said waveguide-to-cable adapters assigned to said respective measurement antenna (paras 0049).
As to claim 3, Wen discloses in Figs. 2, wherein said waveguide-to-cable adapters 230 as shown in Fig 2) are stationary whereas said measurement antennas are movable (paras 0049).
As to claim 4, Wen discloses in Figs. 2, wherein said measurement antennas (54-0-54-n as shown in Fig. 2) are fixedly attached to a main body that is moved by said positioning unit (250 as shown in Fig. 2).
As to claim 5, Wen discloses in Figs. 2, wherein said waveguides (portions coupling the antennas to 230 as shown in Fig. 2) are established within said main body (50 as shown in Fig. 2).
As to claim 6, Wen discloses in Fig. 2, wherein said positioning unit is configured to at least one of linearly displace and rotate said main body (paras 0055).
As to claim 7, 9 Wen discloses in Fig. 2, all of the limitations except for wherein said main body relates to a drum, and wherein said connecting body is established by at least one of a plate, a disk, an angled body, a clip and a cup. It would have been an obvious matter of design choice to have wherein 
As to claim 8, Wen discloses in Fig. 2, wherein said waveguide-to-cable adapters (230 as shown in Fig 2) are located at a connecting body (Fig. 2).
As to claim 18, Wen discloses in Fig. 2, wherein said over-the-air measurement system comprises at least one of a device under test and a shielded chamber (50 as shown in Fig. 2).
As to claim 19, Wen discloses in Fig. 2, wherein an interface area between each of said measurement antennas (54-0-54-n as shown in Fig. 2);  and said waveguides assigned thereto is lapped smoothly (Fig. 2)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2018/0337738 hereinafter Wen), in view of Martin (US 2003/0043002 hereinafter Martin)
As to claim 10, Wen discloses in Fig. 2, all of the limitations except for wherein said waveguide-to-cable adapters are established by waveguide to coaxial adapters.
However, Martin discloses in Fig. 1, wherein said waveguide-to-cable adapters are established by waveguide to coaxial adapters (paras 0004).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to made to modify the system of Wen and provide wherein said waveguide-to-cable adapters are established by waveguide to coaxial adapters (paras 0004), as taught by Martin for easily to coupling during test. 
Claims 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2018/0337738 hereinafter Wen), in view of Reed (US 2015/0054687 hereinafter Reed)

However, Reed discloses in Fig. 1, wherein each of said measurement antennas is at least one of a single-polarized antenna and a dual-polarized antenna (paras 0031) for transmitting and receiving signals well during test.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to made to modify the system of Wen and provide wherein each of said measurement antennas is at least one of a single-polarized antenna and a dual-polarized antenna (paras 0031), as taught by Reed for transmitting and receiving signals well during test. 
Allowable Subject Matter
Claims 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 12-14, the prior art does not discloses wherein said measurement device comprises several orthomode transducers, each measurement antenna being assigned to one orthomode transducer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	5/22/2021